—Judgment, Supreme Court, Bronx County (Frank Torres, J.), rendered July 10, 1989, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a prison term of AVz to 9 years, unanimously affirmed.
We note that since the defense never objected to the IAS Court’s final supplemental Allen charge, the question whether the charge was balanced has not been preserved for appellate review, as a matter of law, and we decline to review in the interest of justice. Were we to review, we would find the charge, viewed as a whole, was balanced and not coercive.
We have considered defendant’s remaining contentions and find them to be without merit. Concur—Milonas, J. P., Ellerin, Ross, Asch and Kassal, JJ.